Citation Nr: 0322228	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-10 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.	Entitlement to service connection for hearing loss.

2.	Entitlement to an increased rating for motor weakness 
and hypalgesia of the right leg.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




REMAND

On December 3, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The veteran was asked to identify all VA 
and non-VA health care providers who have 
treated him for hearing loss since 
service and for his service-connected 
right leg disability since April 1999.  
Obtain records from each health care 
provider the veteran identified.
2.	After completing #1, schedule the veteran 
for a VA audiometric examination to 
determine the etiology of his hearing 
loss.  The examiner should indicate that 
the claims file was reviewed.  All 
indicated tests and studies should be 
performed.  The examiner should indicate 
whether it is likely, unlikely or is the 
probability in approximate equal balance 
between whether it is likely or it is not 
likely that there is a causal 
relationship between a current hearing 
disability and his period of service. 
3.	After completing #1, schedule the veteran 
for a VA neurological examination.  The 
purpose of the examination is to 
determine the current severity of his 
service-connected right leg disability 
and to obtain the testing recommended by 
the last VA examiner in order to comply 
with the duty to assist.  All indicated 
tests and studies should be performed.  
The testing is not limited to, but must 
include at least (a) X-rays and MRI of 
the lumbar and thoracic spine to rule out 
vascular malformation or tumor; (b) EMG 
and nerve conduction tests of the right 
lower extremity; and (c) venous and 
arterial Doppler studies for possible 
lymphedema, chronic thrombosis, vascular 
insufficiency and vascular claudication.  
If the examiner determines that any of 
the tests listed in (a) to (c) are not 
warranted, an explanation for this 
determination should be recorded.  
The veteran should also be referred to a 
vascular surgeon for further evaluation 
of possible lymphedema or deep venous 
thrombosis of the right leg.  If referral 
to a vascular surgeon is not deemed to be 
warranted, an explanation for this 
determination should be entered in the 
record.  All findings should be reported 
in detail.  
4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


